Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
Claims 10-20 have been examined on the merits. (Claims 1-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.) 
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 10, 11, 13 and 19-20 are rejected under 35 USC 102(a)(2) as being anticipated by Shaw et al. ( “Boysenberry ingestion supports firbrolytic macrophages with the capacity to ameliorate chronic lung remodeling,  Am J Physiol Lung Cell Mol Physiol 311:L628-L638: July 1, 2016).
A method reducing aberrant deposits of collagen that have been formed in a respirator tract of a subject (i.e. wherein the aberrant deposits of collagen that have been formed in the respiratory tract of the subject are associated with a chronic respiratory disorder such as airway remodeling and/or a reactive airway disease that would include/encompasses a chronic respiratory disorder such as asthma as disclosed in Applicant’s specification in paragraph 0079), the method comprising administering to the subject a composition (as an oral) comprising a Boysenberry (as juice or concentrate or powder) is claimed. 
Shaw teaches a composition (i.e. as an oral form) comprising Boysenberry (as juice or powder-i.e. Please note under Discussion on page 634 the cited reference teaches Herein we report that consumption of boysenberry juice has the potential to moderate chronic lung remodeling and fibrosis in both a therapeutic and a prophylactic setting) to be administered orally and intranasally (page 629, Results) to treat airway remodeling and/or a reactive airway disease that would include/encompasses a chronic respiratory disorder such as asthma as disclosed in Applicant’s specification in paragraph 0079 in a subject (see entire document including e.g.-pages 628-638).  [Also  Please note that the cited reference of Shaw, the entire document and especially on pages 633 and 635, reads upon the claimed invention’s limitation of reducing aberrant deposits of collagen that have been formed in a respiratory tract of a subject-i.e. reads upon collagen deposit removal. The 
Therefore, the claimed reference anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-18 are rejected under 35 USC 103 as being unpatentable over Shaw et al. ( “Boysenberry ingestion supports firbrolytic macrophages with the capacity to ameliorate chronic lung remodeling,  Am J Physiol Lung Cell Mol Physiol 311:L628-L638: July 1, 2016) in view of Ahmed (WO 0025723 DWPI Abstract) and Levy et al. (WO 20100082205 DWPI Abstract). 
A method reducing aberrant deposits of collagen that have been formed in a respirator tract of a subject (i.e. wherein the aberrant deposits of collagen that have been formed in the respiratory tract of the subject are associated with a chronic respiratory disorder such as airway remodeling and/or a reactive airway disease that would include/encompasses a chronic respiratory disorder such as asthma as disclosed in Applicant’s specification in paragraph 0079), the method comprising administering to the subject a composition (as an oral) comprising a Boysenberry (as juice or concentrate or powder) and further comprising an additional polyphenol and a respiratory aid (i.e. a bronchodilator such as an albuterol) is claimed. 
	Shaw teaches a composition (i.e. as an oral form) comprising Boysenberry (as juice or powder-i.e. Please note under Discussion on page 634 the cited reference teaches Herein we report that consumption of boysenberry juice has the potential to moderate chronic lung remodeling and fibrosis in both a therapeutic and a prophylactic setting.) [also please note that Applicant’s specification, in paragraph 0084, teaches/discloses that the claimed Boysenberries are well known to intrinsically contain high levels of anthocyanins (e.g. such as 120-160 mg/100g)] to be administered to treat airway remodeling and/or a reactive airway disease that would include/encompasses a chronic respiratory disorder such as asthma as disclosed in Applicant’s specification in paragraph 0079 in a subject (see entire document including e.g.-pages 628-638).  Shaw, however, does not teach the further inclusion of an additional polyphenol and a respiratory aid (i.e. a bronchodilator such as an albuterol) to be administered to treat a chronic respiratory disorder such as asthma in a subject.
 	Ahmed beneficially teaches a composition comprising a respiratory aid (i.e. a bronchodilator such as an albuterol) to be administered to treat a chronic respiratory disorder such as asthma in a subject (see entire document including e.g.-pages 1-10)
	Levy beneficially teaches a composition comprising an additional polyphenol to be administered to treat a chronic respiratory disorder such as asthma in a subject (see entire document including e.g.-pages 1-9)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shaw’s composition (as in an oral form) by further including of an additional polyphenol and a respiratory aid (i.e. a bronchodilator such as an albuterol) (as active ingredients) within the composition taught by Shaw, as well as to administer such composition for the same purpose to be administered to treat airway remodeling and/or a reactive airway disease that would include/encompasses a chronic respiratory disorder such as asthma as disclosed in Applicant’s specification in paragraph 0079 in a subject. Furthermore, also please note that the instantly claimed in vivo functional effect (i.e. the benefit of reducing aberrant deposits of collagen that have been formed in a respiratory tract of a subject) would be intrinsic upon such administration of the same overall claimed composition to treat a subject having a chronic respiratory disorder such as airway remodeling and/or a reactive airway disease that would include/encompasses a chronic respiratory disorder such as asthma as disclosed in Applicant’s specification in paragraph 0079.  [Also Please note that the cited reference of Shaw, the entire document and especially on pages 633 and 635, reads upon the claimed invention’s limitation of reducing aberrant deposits of collagen that have been formed in a respiratory tract of a subject-i.e. reads upon collagen deposit removal. The cited reference of Shaw on page 633 discloses/teaches that these results indicate that boysenberry-mediated reduction in collagen deposition and tissue remodeling was associated with elevated production of fibrolytic MMP-9 and a subsequent rebalance in the ratio TIMP-1/MMP-9 and On page 635 discloses/teaches the drop in the ratio of TIMP-1/MMP-9 in boysenberry-treated mice therefore represents a potentially beneficial read-justment in the regulation of collagen deposition and break-down.].  The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition, the substitution of one oral form for another and what dosage amount/range of the composition to be administered) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Response to Argument
Applicant arguments submitted on 03/24/2021 have been carefully considered but are not deemed persuasive. 
 	Applicant argues that Nair is directed toward anti-inflammatory formulations comprising tart cherries, chokeberries, elderberries, and blueberries, useful for treating various conditions, including asthma (see, e.g., Nair at Table 1 on page 35).  Nair only mentions boysenberry as a type of fruit among a laundry list of possibly useful fruits and fruit mixtures.  The only data provided in Nair pertains to COX-1/COX-2 inhibition using compositions of tart cherries, chokeberries, elderberries, and blueberries.  Nair does not teach or suggest that any of the compositions disclosed therein could reduce deposits of collagen or alter other pre-existing pathological structural formations in a subject’s airways, as is instantly claimed. 
In response, Applicants' arguments presented within the 24 March 2021 reply concerning the previous art rejection of record (the cited reference of Nair and now replaced by Shaw) are deemed moot in view of the new grounds of rejection set forth above.  
	Moreover, Applicant argues that like Nair, Ahmed and Levy are also primarily concerned with anti-inflammatory treatments for asthma, among other conditions.  Neither Ahmed nor Levy teach or suggest the reduction of pre-existing deposits of collagen in a subject’s airways.  Further, Ahmed and Levy are both entirely silent regarding any type of fruit and provide no teaching or suggestion that would motivate one skilled in the art to select boysenberry, in particular, as a particularly suitable fruit for effecting the removal of collagen deposits from the lungs. Furthermore, Applicant argues that Nair and Levy teach away from the instant methods.  The above notwithstanding, Applicant submits that Nair and Levy teach away from the removal of structural defects in the lungs.  Applicant respectfully reminds the Examiner that in order to support a conclusion of obviousness under 35 U.S.C. § 103, prior art references must be considered in their entirety, i.e., as a whole, including portions that would lead away from the claimed invention. 
	In response, however, Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Nair (now replaced by Shaw),  Ahmed and Levy individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited references of Ahmed and Levy are cited to remedy Nair’s (now replaced by Shaw) deficiency.  Since Shaw teaches, in its entire document including e.g.-pages 628-638, a composition (i.e. as an oral form) comprising Boysenberry (as juice or powder-i.e. Please note under Discussion on page 634 the cited reference teaches Herein we report that consumption of boysenberry juice has the potential to moderate chronic lung remodeling and fibrosis in both a therapeutic and a prophylactic setting.) [also please note that Applicant’s specification, in paragraph 0084, teaches/discloses that the claimed Boysenberries are well known to intrinsically contain high levels of anthocyanins (e.g. such as 120-160 mg/100g)] to be administered to treat airway remodeling and/or a reactive airway disease that would include/encompasses a chronic respiratory disorder such as asthma as disclosed in Applicant’s specification in paragraph 0079 in a subject,  Ahmed remedies Shaw’s deficiency because the cited reference of Ahmed, in its entire document including e.g. pages 1-10, beneficially teaches a composition comprising a respiratory aid (i.e. a bronchodilator such as an albuterol) to be administered to treat a chronic respiratory disorder such as asthma in a subject.  Moreover, Levy remedies Shaw’s deficiency because the cited reference of Levy, in its entire document including e.g.-pages 1-9, beneficially teaches a composition comprising an additional polyphenol to be administered to treat a chronic respiratory disorder such as asthma in a subject. Therefore, Examiner concludes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shaw’s composition (as in an oral form) by further including of an additional polyphenol and a respiratory aid (i.e. a bronchodilator such as an albuterol) (as active ingredients) within the composition taught by Shaw, as well as to administer such composition for the same purpose to be administered to treat airway remodeling and/or a reactive airway disease that would include/encompasses a chronic respiratory disorder such as asthma as disclosed in Applicant’s specification in paragraph 0079 in a subject.  The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition, the substitution of one oral form for another and what dosage amount/range of the composition to be administered) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Lastly, Applicant argues that removal of pre-existing collagen deposits is an unexpected benefit of the constant claims. Applicant submits that the instant claims encompass unexpected results that could not have been expected or predicted based on the teachings of Nair (now replaced with Shaw), Ahmed, and Levy. 
	In response, Examiner, however, still concludes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shaw’s composition (as in an oral form) by further including of an additional polyphenol and a respiratory aid (i.e. a bronchodilator such as an albuterol) (as active ingredients) within the composition taught by Shaw, as well as to administer such composition for the same purpose to be administered to treat airway remodeling and/or a reactive airway disease that would include/encompasses a chronic respiratory disorder such as asthma as disclosed in Applicant’s specification in paragraph 0079 in a subject. Furthermore, also please note that the instantly claimed in vivo functional effect (i.e. the benefit of reducing aberrant deposits of collagen that have been formed in a respiratory tract of a subject) would be intrinsic upon such administration of the same overall claimed composition to treat a subject having a chronic respiratory disorder such as airway remodeling and/or a reactive airway disease that would include/encompasses a chronic respiratory disorder such as asthma as disclosed in Applicant’s specification in paragraph 0079.  [Also Please note that the cited reference of Shaw, the entire document and especially on pages 633 and 635, reads upon the claimed invention’s limitation of reducing aberrant deposits of collagen that have been formed in a respiratory tract of a subject-i.e. reads upon collagen deposit removal. The cited reference of Shaw on page 633 discloses/teaches that these results indicate that boysenberry-mediated reduction in collagen deposition and tissue remodeling was associated with elevated production of fibrolytic MMP-9 and a subsequent rebalance in the ratio TIMP-1/MMP-9 and On page 635 discloses/teaches the drop in the ratio of TIMP-1/MMP-9 in boysenberry-treated mice therefore represents a potentially beneficial read-justment in the regulation of collagen deposition and break-down.].  The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition, the substitution of one oral form for another and what dosage amount/range of the composition to be administered) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655